NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted April 11, 2012*
                                     Decided April 12, 2012

                                             Before

                                  JOEL M. FLAUM, Circuit Judge

                                  DIANE P. WOOD, Circuit Judge

                                  JOHN DANIEL TINDER, Circuit Judge

No. 11‐3195

CRISTA E. NOEL,                                   Appeal from the United States District 
     Plaintiff‐Appellant,                         Court for the Northern District of Illinois,
                                                  Eastern Division.

       v.                                         No. 1:10‐cv‐08188

BRUNO COLTRI,                                     James B. Zagel,
    Defendant‐Appellee.                           Judge.

                                           O R D E R

        Crista Noel filed a complaint under 42 U.S.C. § 1983 claiming that Bruno Coltri, an
officer with the Westchester, Illinois, police department, violated her constitutional rights by
stopping her without any suspicion, detaining her unlawfully, and using excessive force
during the encounter. As a result of their altercation, Noel was convicted of resisting arrest
after a bench trial, but acquitted of felony aggravated battery. 




       *
        The appellee was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Accordingly, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐3195                                                                                  Page 2

        With her complaint Noel filed an application to proceed in forma pauperis dated
December 27, 2010. She explained that she had not worked since February 2009, had $2,000
in savings, and received $1,600 monthly in unemployment benefits. She owned a home but
was in default on her mortgage payments. In February 2011, the district court entered a
minute order denying her application “for want of fees.” The court did not say that it
disbelieved Noel’s allegation of poverty, nor did the court offer any other explanation for its
ruling. The court did not dismiss Noel’s lawsuit, but neither did the judge tell her what to
do next. Noel filed an updated application in May 2011, detailing that she no longer was
receiving unemployment and that her savings had been depleted to $1,000. The district
court rejected her application again in August, this time saying only that the motion was
“denied” and that the case was terminated. Noel then applied to the district court to
proceed in forma pauperis on appeal and resubmitted her May 2011 application. This time,
the district court granted the application and ordered Noel to pay $75 toward the filing fee.
The court did not explain its ruling. 

       On appeal, Noel argues that she never received an explanation for why her first
application had been denied or direction about how to proceed by paying fees. In her
appellate brief she explains that she refiled her application in May 2011 at the direction of
court staff, and in response her case was dismissed. 

         On this record we are unable to discern the basis for the district court rulings leading
to dismissal. A district court may dismiss a complaint if a plaintiff’s allegation of poverty is
untrue, 28 U.S.C. § 1915(e)(2)(A); Thomas v. Gen. Motors Acceptance Corp., 288 F.3d 305, 306
(7th Cir. 2002), but the court here did not make such a finding or point to anything
untruthful about Noel’s submissions. In fact the changes Noel made between her first and
second applications suggest that she was forthcoming with her financial information. The
court’s unexplained denials of Noel’s properly filed applications are troubling in light of its
grant of an identical application to proceed without paying fees on appeal. See Martinez v.
Kristi Kleaners, Inc., 364 F.3d 1305, 1306–07 (11th Cir. 2004) (vacating dismissal of complaint
where court failed to explain why it had denied plaintiff’s application to proceed in forma
pauperis). Noel was left in the dark about the court’s rulings and what was expected of her.
It cannot be that the district court bypassed the question of poverty and dismissed Noel’s
lawsuit for failure to state a claim, see 28 U.S.C. § 1915(e)(2)(B)(ii); DeWalt v. Carter, 224 F.3d
607, 611 (7th Cir. 2000), because it appears the complaint does state a claim, see Carmichael v.
Vill. of Palatine, Ill., 605 F.3d 451, 456–58 (7th Cir. 2010); Evans v. Poskon, 603 F.3d 362, 363–64
(7th Cir. 2010). 

      We are left with too little information to sustain the dismissal of Noel’s complaint.
Accordingly, we VACATE the dismissal and REMAND to the district court for further
proceedings.